                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


 BRENDA J. COOPER, ET AL.                                                        PLAINTIFFS
 versus                                                Civil Action No. 4:16-cv-52-DMB-JMV
 MERITOR, INC., ET AL.                                                        DEFENDANTS

                                            - Consolidated With –
 JOE E. SLEDGE, ET AL.                                                           PLAINTIFFS
 versus                                                Civil Action No. 4:16-cv-53-DMB- JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS
                                                     - and -
 KATHERINE LONGSTREET COOKE, ET AL.                          PLAINTIFFS
 versus                           Civil Action No. 4:16-cv-54-DMB-JMV
 MERITOR, INC., ET AL.                                    DEFENDANTS
                                                                            - and -
 SRA INVESTMENTS, LLC, ET AL.                                                    PLAINTIFFS
 versus                                                Civil Action No. 4:16-cv-55-DMB-JMV
 MERITOR, INC., ET AL.                                                        DEFENDANTS
                                                                           - and -
 FELICIA WILLIS, ET AL.                                                          PLAINTIFFS
 versus                                                 Civil Action No. 4:16-cv-56-DMB-JMV
 MERITOR, INC., ET AL.                                                         DEFENDANTS

                                                   ORDER

        This matter is before the court following a telephonic status conference at which the court ordered

and hereby memorializes the following directive to plaintiffs’ counsel: Provide a complete and accurate

descriptive accounting of the settlement status of each and every Plaintiff’s claim (property damage

and/or personal injury, including wrongful death) no later than 5:00 PM Friday June 7, 2019. This should

include a description of the status of any claim subject to third-party approval, anticipated impediments

thereto and anticipated resolution date (s), if any.


        SO ORDERED this 31st day of June, 2019.


                                           /s/ Jane M. Virden
                                           U. S. Magistrate Judge
